IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT



                                           No. 00-31063
                                         Summary Calendar



VICTOR BERISHAJ,

                                                                                       Petitioner-
Appellant,

                                                 versus

ROY SCHREMP; KEVIN D. ROONEY, ACTING COMMISSIONER,
IMMIGRATION AND NATURALIZATION SERVICE,

                                                                                     Respondents-
Appellees.

                         ---------------------------------------------------------
                           Appeal from the United States District Court
                                for the Western District of Louisiana
                                        USDC No. 00-CV-985
                        ----------------------------------------------------------
                                             June 13, 2002

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

       Victor Berishaj, # A19561068, a citizen of Yugoslavia det ained by the Immigration and

Naturalization Service (INS) pending execution of his removal order, appeals the district court’s




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
denial of his 28 U.S.C. § 2241 habeas corpus petition. Berishaj has moved for appointment of

counsel on appeal. We DENY this request as moot.

       Berishaj’s habeas petition asserted, inter alia, that his continued detention by the INS was

unlawful because his deportation was not foreseeable. Because the district court’s rejection of

Berishaj’s habeas petition was based on its application of this court’s now-vacated opinion in

Zadvydas v. Underdown, 185 F.3d 279, 294, 297 (5th Cir. 1999), it is hereby VACATED. See

Zadvydas v. Davis, 533 U.S. 678, 702 (2001). This case is REMANDED to the district court for

further proceedings consistent with the Supreme Court’s Zadvydas decision. The district court may

draw further guidance from our disposition, on remand, in Zadvydas v. Davis,     F.3d     (5th Cir.

Mar. 12, 2002), 2002 WL 385663 at *5.

       VACATED AND REMANDED; MOTION FOR APPOINTMENT OF COUNSEL ON

APPEAL DENIED AS MOOT.




                                              -2-